Citation Nr: 0706118	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 20 percent for the 
residuals of a left ankle fracture.

2. Entitlement to a rating higher than 10 percent for the 
residuals of a fracture of the coccyx.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1977 to June 1981 and from November 1982 to February 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2006, the Board received additional evidence from the 
veteran without a waiver of the right to have the evidence 
initial considered by the RO.  As the evidence does not 
pertain to ankylosis of the ankle and as the veteran has been 
awarded the maximum schedular rating for residuals of a 
fracture of the coccyx, the additional evidence does not have 
a bearing on a rating higher than 20 percent for residuals of 
a left ankle fracture or a rating higher than 10 percent for 
residuals of a fracture of the coccyx.  For these reasons, 
referral of the evidence to the RO for initial consideration 
is not warranted.  38 C.F.R. § 20.1304(c).

The veteran has raised the issue of service connection for a 
low back disability to include as secondary to the service-
connected disabilities, which is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The residuals of a fracture of the left ankle are 
manifested by pain and marked limitation of motion, but not 
ankylosis. 

2. The residuals of a fracture of the coccyx are manifested 
by pain. 



CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for 
residuals of a fracture of the left ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2006).

2. The criteria for a rating higher than 10 percent for 
residuals of a fracture of the coccyx have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5298 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2004.  In the notice, the veteran was informed of 
the type of evidence needed to substantiate the claims for 
increased ratings, namely, that the disabilities had gotten 
worse.  The veteran was also informed that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claims.  The notice included the general provision for the 
effective date of the claims, that is, the date of receipt of 
the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the degree of disability is the 
issue on appeal, the RO was required by law to provide notice 
of the rating criteria, which was accomplished, and since the 
Board is denying the claims, no disability ratings will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded VA 
examinations in September 2004 and October 2005.  As there is 
no indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA examination in September 2004, the veteran complained 
of constant pain in the left ankle and coccyx.  On 
examination, passive range of motion of the left ankle was a 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 45 degrees.  Active range of motion was dorsiflexion from 
0 to 5 degrees with severe pain and plantar flexion from 0 to 
30 degrees with pain.  There was no swelling, crepitus, or 
tenderness.  Evaluation of the coccyx revealed tenderness 
with no abnormal motion.  X-rays of the left ankle and coccyx 
revealed no abnormalities.  The examiner reported that the 
objective findings did not correlate with the veteran's 
subjective complaints.  

VA records, dated from January 2004 to March 2006, disclose 
that the veteran was seen several times for left ankle pain 
and low back pain. 

On VA examination in October 2005, the veteran complained of 
daily ankle pain and pain in the area of the coccyx.  There 
was no complaint or finding of incoordination, increased 
limitation of motion or flare-ups with repetitive motion, 
excess fatigability, or weakened movements.  On examination, 
there was no swelling of the let ankle.  Dorsiflexion was to 
10 degree and plantar flexion was to 10 degrees.  He had 5 
degrees of eversion and inversion.  There was no tenderness 
in the left sacroiliac region.  The examiner reported that he 
could not find any residuals other than subjective complaints 
of pain.  

Law and Regulations

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage rating represents, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from the injury.  Diagnostic Codes are used to 
identify the various disabilities and each Diagnostic Code 
contains the criteria for rating the disability. 38 U.S.C.A. 
§ 1155. 

The rating of service-connected disability involving a joint 
is rated on limitation of motion and functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Residuals of a Left Ankle Fracture

The service-connected residuals of a left ankle fracture are 
currently 20 percent disabling under Diagnostic Code (DC) 
5271.  Under DC 5271, the 20 percent rating is the maximum 
rating that equates to marked limitation of motion of the 
ankle to include functional loss due to pain. 

Another applicable Diagnostic Code is DC 5270.  Under DC 
5270, the criteria for the next higher rating, 30 percent, 
are ankylosis of plantar flexion between 30 and 40 degrees or 
ankylosis of dorsiflexion between 0 and 10 degrees. 

Normal range of motion of the ankle is zero to 20 degrees of 
dorsifleion and 0 to 45 degrees of plantar flexion. 38 C.F.R. 
§ 4.71, Plate II.

While VA records and the reports of VA examinations document 
the veteran's complaints of constant ankle pain and range of 
motion was limited, ankylosis of the ankle is not 
demonstrated as the veteran has active dorsiflexion and 
plantar flexion of ankle.  As for the pain as the veteran is 
receiving the maximum disability rating for limitation of 
motion of the ankle, pain does not elevate the degree of 
impairment.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
In the absence of evidence of ankylosis of the ankle, there 
is no factual or legal basis for a rating higher than the 
currently assigned rating of 20 percent. 



Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


Residuals of a Fracture of the Coccyx

The service-connected residuals of a fracture coccyx are 
currently 10 percent disabling under Diagnostic Code (DC) 
5298.  Under DC 5298, the 10 percent rating is the maximum 
rating that equates to partial or complete removal of the 
coccyx with painful residuals.  38 C.F.R. § 4.71a, Diagnostic 
Code 5298.

As there is no higher rating assignable for residuals of a 
fracture of the coccyx, there is no factual or legal basis 
for a rating higher than the currently assigned rating of 10 
percent. 

And the disability picture is not so exceptional or unusual 
as to render impractical the application of the regular 
schedular criteria.  For this reason, the Board finds no 
basis to refer this case for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 






ORDER

A rating higher than 20 percent for the residuals of a left 
ankle fracture is denied.

A rating higher than 10 percent for the residuals of a 
fracture of the coccyx is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


